Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-11, in the reply filed on 10/04/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “occlusion” and “axially aligned tail section outlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites "substantially separating the smaller hydrocarbon molecules from the water" in line 19. The word "substantially" renders the claim indefinite because it is unclear whether the limitation following the word "substantially" is a required by the Applicant as part of the claimed invention or not.  The examiner takes the assumption that ‘separating the smaller hydrocarbon molecules from the water’ is a required limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allan et al (US 20150144837; hereinafter Allan) as in view of an article entitled “Separation of Inorganic Salts From Supercritical Water by Cross-Flow Microfiltration” by Goemans et al (hereinafter Goemans) and Hopper (US 20130327727). 
Regarding claim 10, Allan discloses the claimed invention for a method for converting solid biomass and/or waste plastic materials into smaller hydrocarbon molecules ([0011] and abstract), the method comprising the steps of: conveying the solid biomass and/or waste plastic materials through a conveyor (124) and into a downstream tubular reactor (136) that comprises an axially aligned occlusion, wherein the occlusion (figs. 1-2; [0019]) is configured to spread the solid biomass and/or waste plastic materials and is located within a tubular reactor (119); conveying the supercritical water or near-supercritical water into a downstream inlet manifold (127), wherein the inlet manifold forms a ring ([0017]) having a plurality of inwardly facing exit portals (128), wherein the plurality of exit portals is circumferentially positioned about the inner surface of the ring; ejecting the supercritical water or near-supercritical water through the plurality of exit portals circumferentially positioned about the inner surface of the ring and into the tubular reactor and about the occlusion such that the supercritical water or near-supercritical water strikes and reacts with the solid biomass and/or waste plastic materials to yield the smaller hydrocarbon molecules mixed with water.
Allen does not disclose generating supercritical water or near-supercritical water substantially free of salts and minerals.  Goemans discloses a supercritical water or near-supercritical water substantially free of salts and minerals (utilizing a cross-flow microfilter to remove inorganic salts (free of salts and minerals) from supercritical water; abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide generating supercritical water or near-supercritical water substantially free of salts and minerals in order to have provided a supercritical water or near-supercritical water substantially free of salts and minerals as taught by Goemans, for the benefit of generating supercritical water (abstract) that is filtered to remove inorganic salts to prevent corrosion, erosion and fouling of an equipment (abstract; page 1492, second paragraph).
Allen as modified does not disclose separating the smaller hydrocarbon molecules from the water by creating a flowing vortex with a reverse-flowing central core within a hydrocyclonic separator and then removing the plurality of smaller hydrocarbon molecules from the hydrocyclonic separator through an axially aligned reaction products ejection while removing the water through an axially aligned tail section outlet.  Hopper teaches separating the smaller hydrocarbon molecules from the water by creating a flowing vortex with a reverse-flowing central core within a hydrocyclonic separator (2) and then removing the plurality of smaller hydrocarbon molecules from the hydrocyclonic separator through an axially aligned reaction products ejection while removing the water through an axially aligned tail section outlet (fig. 1; [0006], [0010], [0018] and [0026]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide separating the smaller hydrocarbon molecules from the water by creating a flowing vortex with a reverse-flowing central core within a hydrocyclonic separator and then removing the plurality of smaller hydrocarbon molecules from the hydrocyclonic separator through an axially aligned reaction products ejection while removing the water through an axially aligned tail section outlet as taught by Hopper in order to enhance fluid separation (Hopper - [0017]) and flow properties that reduce or eliminate mixing of separate fluid streams.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Allan et al (US 20150144837; hereinafter Allan) as in view of an article entitled “Separation of Inorganic Salts From Supercritical Water by Cross-Flow Microfiltration” by Goemans et al (hereinafter Goemans) and Hopper (US 20130327727) as applied to claim 10 and further in view of Iversen (US 10150920). 
Regarding claim 11, Allan as modified discloses all of limitations as set forth above.  Allan as modified discloses the claimed invention for the step of cooling and coalescing the smaller hydrocarbon molecules mixed with water in an expansion chamber (abstract, [0009] and [0019]).
Allen as modified does not disclose wherein the expansion chamber is interposed between, and fluidicly connected to, an outlet end of the tubular reactor and a tangential inlet of the hydrocyclonic separator.  Iversen teaches wherein the expansion chamber is interposed between, and fluidicly connected to, an outlet end of the tubular reactor and a tangential inlet of the hydrocyclonic separator (fig. 1; col 7 ln 56-62 and col 23 ln 8-20).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide wherein the expansion chamber is interposed between, and fluidicly connected to, an outlet end of the tubular reactor and a tangential inlet of the hydrocyclonic separator as taught by Iversen in order to efficiency and minimizing possible sources of contamination (col 7 ln 39-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773